Citation Nr: 0615082	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claim of service connection for prostate 
cancer, to include as due to exposure to ionizing radiation.  
In December 2003, the Board remanded the appeal for further 
development.

The veteran was scheduled for a February 6, 2003, Travel 
Board hearing in Pittsburgh, Pennsylvania, but the veteran 
withdrew his request on the day of the hearing.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2005).  The 
record reflects that a hearing was held on February 6, 2003, 
in Pittsburgh, Pennsylvania, before a hearing officer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In the December 2003 remand, the Board requested, in part, 
that the RO obtain new dose estimates for the veteran using 
revised methodology and then proceed with additional 
development as required under 38 C.F.R. § 3.311, including 
forwarding the claim for review by the Under Secretary for 
Benefits.  The Board also stated that, if the benefit sought 
on appeal is not granted, the RO should issue the veteran and 
his representative a supplemental statement of the case 
(SSOC) and afford them the appropriate opportunity for 
response before the claims file is returned to the Board for 
further appellate consideration.  

After review, the Board observes that the RO has not 
adequately addressed the actions requested by the Board.  
Although the RO obtained new dose estimates, the record is 
unclear as to whether the RO undertook the additional 
development as required under 38 C.F.R. § 3.311.  Moreover, 
the record is unclear as to whether the RO issued the veteran 
and this representative a SSOC since the receipt of the new 
dose estimates.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the December 2003 Board remand.

In addition, in May 2004, the veteran indicated that he 
receives ongoing treatment for his prostate cancer from Dr. 
Reyna.  The Board notes that the RO requested records from 
the above physician in September 2004; however, the records 
have not been received.  As these records may be relevant to 
this appeal, the Board finds that the RO should make another 
attempt to obtain records from Dr. Reyna.

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  

In this case, the veteran was not provided with notice of the 
type of evidence needed to establish a disability rating or 
effective date for the claim on appeal.  As these questions 
are currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is granted, and also includes an 
explanation of the type of evidence needed to establish a 
disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for 
prostate cancer, to include as due to 
exposure to ionizing radiation, the RO 
should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman, 
supra.

2.  The RO should attempt to obtain and 
associate with the claims file all 
treatment reports from Dr. Reyna.

3.  After completing any necessary 
development, to include forwarding the 
claim for review by the Under Secretary 
for Benefits, the RO should readjudicate 
the issue of entitlement to service 
connection for prostate cancer, to include 
as due to exposure to ionizing radiation.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




